IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                   : No. 59
                                          :
PENNSYLVANIA LAWYERS FUND                 : CLIENT SECURITY APPOINTMENT
                                          : DOCKET
FOR CLIENT SECURITY BOARD                 :


                                     ORDER


PER CURIAM:



             AND NOW, this 19th day of February, 2015, Lewis F. Gould, Jr., Esquire,

Philadelphia, is hereby reappointed as a member of the Pennsylvania Lawyers Fund for

Client Security Board for a term of three years commencing April 1, 2015.